ON MOTION FOR CLARIFICATION

PER CURIAM.
We grant appellant’s motion for clarification and substitute the following opinion for our opinion filed March 29, 1995.
We affirm appellant’s conviction of strong-arm robbery, but reverse his adult sentence because the trial court did not consider the factors set forth in section 39.059(7), Florida Statutes (1993), and failed to make any findings in regard to those factors — both of which are necessary when sentencing a juvenile as an adult. Troutman v. State, 630 So.2d 528 (Fla.1993).
Affirmed in part and reversed in part.
DELL, C.J., and WARNER and KLEIN, JJ., concur.